Citation Nr: 1503458	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  10-38 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected bilateral knee disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1987 to August 1989.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from February 2010 and October 2010 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of that hearing is of record.

In November 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned for further appellate review.  

The Board notes that the Veteran's appeal originally included claims of entitlement to service connection for a bilateral shoulder disorder and to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  However, in an October 2014 rating decision, the RO granted those claims.  The Board finds that the grants of service connection and TDIU constitute a full award of the benefits sought on appeal with respect to those issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the RO's initial rating or effective date.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the RO's October 2014 decision constitutes a full grant of those benefits sought on appeal, no further consideration is necessary.  

In deciding this appeal, the Board has reviewed the Veterans Benefits Management System (VBMS); however, VBMS only contains records that are either duplicative or irrelevant to the issue on appeal.  A transcript of the Veteran's March 2013 videoconference hearing is of record in Virtual VA.  Virtual VA also includes VA treatment records, but the RO considered these records in an October 2014 supplemental statement of the case.  


FINDING OF FACT

In a December 2014 statement, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that he wanted to withdraw the appeal of entitlement to service connection for a bilateral hip disorder.  


CONCLUSION OF LAW

The criteria for withdrawal have been met, and the appeal for the issue of entitlement to service connection for a bilateral hip disorder is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his authorized representative in writing or on the record at a hearing.  38 C.F.R. § 20.204(a), 38 C.F.R. § 20.204(b)(1).  

In the present case, the appellant, through his authorized representative, withdrew the issue of entitlement to service connection for a bilateral hip disorder in a December 2014 statement.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.  


ORDER

The appeal is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


